Citation Nr: 1409441	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-26 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot disorder. 

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for bruxism. 

4.  Entitlement to service connection for testicle pain, to include as secondary to in-service vasectomy.  

5.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability. 

6.  Entitlement to an initial compensable evaluation for a hernia repair scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1988 to January 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for status post right inguinal herniorrhaphy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This is a separate issue from the evaluation of a residual scar.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for testicle pain, and entitlement to increased ratings for a right ankle disability and a hernia repair scar are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  There is no currently diagnosed left or right foot disability.

2.  Bruxism is etiologically related to active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a left foot disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection of a right foot disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection of bruxism are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to bruxism, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With regard to the left and right foot disabilities, the Veteran filed for benefits as part of the Benefits Delivery at Discharge (BDD) program.  The duty to notify was satisfied by the counseling provided at filing; the notice was commemorated in writing and provided to him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was also notified of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records (TriCare) have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

A VA examination was afforded the Veteran in December 2008.  The examiner made all required clinical findings and conducted necessary testing.  No opinion was necessary in light of such results.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

At the Veteran's June 2013 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2012), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Feet

The Veteran reports that he has experienced left and right foot pain since service.  He uses orthotics, and states that during service he was diagnosed with plantar fasciitis and bunions.  STRs do show diagnoses of dorsomedial bursitis in June 2004 and plantar warts in July 2003.  However, the pre-discharge December 2008 examination is completely negative for any left or right foot disabilities, or any showing of impaired function.  The examiner stated that the feet were normal, to include on x-ray.  At the June 2013 hearing, the Veteran himself stated that he still does not have any diagnosed foot condition to account for his complaints.

The Veteran is competent to describe the pain he experiences in his feet.  Further, the Board finds no basis upon which to question his credibility in doing so.  Simply put, the Veteran's feet hurt; he is in pain.

Unfortunately, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the examiner stressed that the feet were normal in "form AND function."  [emphasis added.]  Even the Veteran stated, "It's just pain."

In the absence of any medical diagnosis or even a competent and credible lay report of actual functional impairment, the Board must find that there is no current service connectable disability of either foot.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection is not warranted.

      Bruxism

The Board finds that service connection for bruxism is warranted as bruxism was diagnosed in service.  A pre-discharge December 2008 fee-based QTC dental examination noted wear facets on all of his teeth.  The examiner noted that the Veteran reported his wife told him he grinds his teeth in his sleep.  The diagnosis was bruxism.  Post-service records continue to show a diagnosis of bruxism.

Therefore, in light of in-service findings of bruxism, as well as current symptoms of such disability, the Board resolves all doubt in the Veteran's favor and finds that bruxism is related to his service.  Service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for bruxism is granted.

Service connection for a left foot disorder is denied.

Service connection for a right foot disorder is denied.


REMAND

During his June 2013 hearing, the Veteran testified that his right ankle disability has worsened since his last VA examination to include instability.  The Veteran has testified that his condition impacts his ability to effectively run his home business; he has had to hire help.  Private treatment records following service indicate the Veteran has a diagnosis of post-traumatic right ankle osteoarthritis and instability. 

First, the evidence indicates a worsening of the right ankle disability, and so updated examination findings are required on remand.

Further, the Veteran's current 10 percent evaluation appears to encompass complaints of pain and limitation of motion.  On their face, the evaluation and applied criteria do not appear to address additional complaints of right ankle instability.  This, in combination with allegations of interference with employment, requires full consideration of the possibility of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  On remand, referral for consideration of such is required.

Regarding the Veteran's claims for testicle pain and additional disability from a hernia repair, the Board finds a remand is necessary in order to obtain outstanding private treatment records.  During the June 2013 hearing, the Veteran indicated that he was to undergo an ultrasound to better evaluate his groin and testicle complaints.  Submitted private treatment records confirm this.  As there are outstanding relevant treatment records, a remand in order to obtain those records is necessary.   


Additionally, an examination is required to clearly identify all symptoms related to the post-hernia repair surgical scar. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to secure complete updated VA and TriCare (Womack AMC) records, particularly with regard to results of an ultrasound after June 2013.  The Veteran must be contacted to provide necessary VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for TriCare or other private treatment records.

2.  After completion of the above, schedule the Veteran for a VA genitourinary and scars examinations.  The claims folder examiner must be reviewed in conjunction with the examination.

a) The examiner must describe in full all current signs, symptoms, and manifestations associated with a post-inguinal hernia repair scar of the abdomen.  Such must be differentiated from any other post-surgery residuals, signs of recurrent hernia, or evidence of some additional condition.

b)  The examiner must identify any current condition of the left testicle, or other condition causing the reported testicular pain, and must opine as to whether any such is at least as likely as not caused or aggravated by service, to include an in-service vasectomy.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After completion of Directive 1 above, schedule the Veteran for a VA Joints examination.  The examiner must describe in full the extent of the Veteran's service-connected right ankle disability, to include range of motion limitations and quantifying the extent of instability of the joint.

4.  Upon completion of Directive 3 above, refer the issue of evaluation of the right ankle to the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b), in light of findings of joint instability.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


